DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel, III (6,405,831) in view of Hewitt (6,109,625).
Claim 1: Daniel, III discloses a mobile access unit comprising: a base portion having a rectangular platform (Fig. 1; 12); a ladder assembly (Fig. 1; 27) mounted to said base portion in a slant with respect to said base portion (Fig. 1; 27; Col. 2, lines 13-15); and a pair of wheel assemblies (Fig. 1; 18, 19) connectable to said base portion via said connection features on either a first pair of opposite sides of said base portion or a second pair of opposite sides of said base portion such that said base portion can roll in a first direction of orientation of said ladder or a second direction perpendicular to said first direction (Fig. 1; 18, 19). 
Although, Daniel, III fails to disclose connection features on four sides of the rectangular platform.
However, Hewitt discloses a rectangular base with connection features on all four sides (Fig.1; 12). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to include connection features on all four sides of the platform, as taught by Hewitt, in order to provide more flexibility when attaching the wheels.
Claim 2: Daniel, III discloses a mobile access unit as set forth in claim 1, wherein said rectangular platform comprises a side rail forming four side surfaces corresponding to the four sides thereof, and at least one support surface spanning an area inside a perimeter of said side rail (Fig. 1; 12; the chassis depicted shows a rectangular frame with floor or support surface spanning an area inside the perimeter of the side rails).  
Claim 3: Daniel, III discloses a mobile access unit as set forth in claim 2, but fails to disclose connection features comprising apertures extending through the side rail.
However, Hewitt discloses connection features comprising a set of apertures (Fig. 1; 20) extending through said side rail for receiving respective fasteners (Fig. 1; 22, 24).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to include connection features comprising apertures extending through the side rails, as taught by Hewitt, in order to allow for attachment to the side rails with fasteners, making it easier to accommodate different brackets.
Claim 4: Hewitt discloses a set of apertures comprising at least four apertures (Fig. 1; 12, 22).  
Claim 5: Hewitt discloses side surfaces comprising first and second sets of apertures located adjacent respective corners of said side rail (Fig. 1; 12, 22).  
Claim 6: Hewitt discloses a third set of apertures located near a middle of each said side surface (Fig. 1; 14, 22).  
Claim 7: Daniel, III and Hewitt disclose a mobile access unit as set forth in claim 1, wherein said connection features (Fig.1; 12) are located near respective corners of said rectangular platform such that wheels of said pair of wheel assemblies will also be located near said respective corners at a first end of said rectangular platform (Daniel, III; Fig. 1; 18,19).  
Claim 8: Daniel, III discloses a mobile access unit further comprising a third wheel assembly removably connectable to said rectangular platform at a second end thereof (Fig. 1; 13,14; Col. 1, lines 62-67).  
Claim 9: Daniel, III discloses a mobile access unit wherein said third wheel assembly comprises a pivotal wheel (Fig. 1; 13,14; Col. 1, lines 62-67). 
Claim 10: Daniel, III discloses a mobile access unit wherein said third wheel assembly is connected to an elongate handle (Fig. 1; 17; Col. 1, lines 62-67). 
Claim 12: Daniel, III discloses a mobile access unit wherein said ladder assembly has a fixed portion and an extensible movable portion (Fig. 1; 27, 28; Col. 2, lines 6-10).  
Claim 13: Daniel, III discloses a mobile access unit comprising a crank arrangement for moving said extensible movable portion of said ladder assembly (Fig. 1; 36; Col. 2, lines 10-12).  
Claim 14: Daniel, III discloses a mobile access unit as set forth in claim 1, further comprising a cage (Fig. 1; 35) mounted to a distal end of said ladder assembly.  
Claim 15: Daniel, III discloses a mobile access unit as set forth in claim 1, further comprising at least one jack stand connected to said platform, said at least one jack stand being operative to prevent rolling movement of said base portion when said base portion is positioned at a selected location (Fig. 1; Col. 2, lines 1-5).  
Claim 16: Daniel, III discloses a mobile access unit comprising a ladder adapter arrangement (Fig. 2A; 41) attached to platform, said ladder adapter arrangement including a pair of ladder adapters (Fig. 2A; 41) and at least one step extending therebetween at a location above a surface of said platform (Fig. 1; 27).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Daniel, III (6,405,831) in view of Hewitt (6,109,265) and in further view of Sterns et al. (3,664,458).
Claim 11: Daniel, III and Hewitt disclose the mobile access unit as set forth in claim 8, but fails to disclose a chariot portion removably attached at said second end of said platform, said chariot portion comprising a rail structure that extends only partially around said platform. 
However, Sterns et al. discloses a chariot portion (Fig. 1; 83) removably attached at said second end of said platform, said chariot portion comprising a rail structure (Fig. 1; 84-90) that extends only partially around said platform. 
While Sterns et al. discloses a chariot portion which is pivotally attached to the platform, examiner contends that if the pivot pin is removed the chariot portion then becomes removable. 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to include a removable chariot with guardrails, as taught by Sterns et al., to provide a cage assembly preventing a worker from falling off of the platform when in use.

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The argument applicant has presented for claim 1 asserting that Daniel does not disclose how or where the support wheels 18 and 19 are connected is not persuasive. 
First, Daniel clearly shows where the support wheels are connected (Fig. 1; 18, 19) whether the support wheels of Daniel are connected via an axle is irrelevant because Hewitt addresses the connection method with the connection features located on all four sides of the base (Fig. 1; 12) and thus cures this deficiency in Daniel. 
Second, applicant argues that the support wheels of Daniel are fixed in place and steering is only provided via the steering fork at the front of the chassis. Daniel and Hewitt provide a base in which the support wheels and steering fork can be relocated to a second location on the base. This would allow for movement in a perpendicular direction in relation to the first direction of movement. 
For at least these reasons applicant’s arguments are not persuasive and the claims remain rejected as advanced above. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634